ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of California suspending respondent from the practice of law in that jurisdiction for a period of two years, stayed in favor of a six-month suspension followed by a three-year probationary period with conditions, this court’s May 18, 2016, order suspending respondent pending further action of .the court and directing him to show cause why reciprocal discipline should not be imposed, the statement of Disciplinary Counsel regarding reciprocal discipline, and it appearing that no response was filed but that respondent filed his D.C. Bar R. XI, § 14(g) affidavit June 9, 2016, it is
ORDERED that Sierra David Sterkin is hereby suspended from the practice of law in the District of Columbia for a period of two years, stayed in favor of a six-month suspension, nunc pro tunc to June 9, 2016, to be followed by a three-year probationary period subject to the conditions imposed by the state of California. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (re-buttable presumption of identical reciprocal discipline .applies to all cases in which the respondent does not participate).